Exhibit 99.1 CAMAC Energy 1330 Post Oak Blvd., Suite 2250 Houston, TX 77056 www.camacenergy.com News Release FOR RELEASE AT 7:00 A M CT November 10 , 2014 CAMAC Energy Announces Third Quarter 2014 Results Provides Operational Update on its West and East Africa Operations HOUSTON , November 10, 2014 - CAMAC Energy Inc. (“CAMAC Energy” or the “Company”) (NYSE MKT: CAK) announced today financial and operational results for the three months ended September 30, 2014. The Company plans to file its Form 10-Q for the third quarter 2014 with the Securities and Exchange Commission later today. Highlights for the quarter ended September 30, 2014 include: ● Successfully drilled the Oyo-8 well and encountered four new oil and gas reservoirs ● Awarded a contract for the acquisition of 2D seismic surveys on Kenyan onshore blocks L1B and L16 ● Secured a $100 million credit facility ● Fivefold increase in the P50 recoverable resources in four of its top exploration prospects offshore Nigeria Nigeria Oyo-8 was successfully drilled to a total depth of 6,059 feet, and encountered four new oil and gas reservoirs with a total gross hydrocarbon thickness of 112 feet, based on results from the logging-while-drilling data, reservoir pressure measurement, and reservoir fluid sampling. Both Oyo-7 and Oyo-8 have now been successfully drilled, the flowlines and other subsea equipment from Oyo-5 and Oyo-6 have been recovered, and successfully installed and tested on the Oyo-7 and Oyo-8 wells. The Energy Searcher drillship is currently plugging and abandoning Oyo-5 and Oyo-6, and will then drill the horizontals to complete Oyo-7 and Oyo-8. The Company expects to bring the first of these two development wells online by year-end, and the second in early 2015. In addition to these development wells, the Company has high-graded four of the prospects in OMLs 120 and 121 to drill-ready status, which target a combined 2,377 million barrels of oil, P50 recoverable resources. The Company will have the ability to drill the first of these prospects out of internal cash flow, generated by the two new development wells, and is also at the early stages of marketing these prospects to potential partners. CAMAC Energy has engaged Stellar Energy Advisors in London to market these four exploration prospects to potential partners and expects to announce the results of this process during the first half of 2015. 1 Ghana CAMAC Energy is finalizing the Joint Operating Agreement with its joint venture partners covering the Expanded Shallow Water Tano block in Ghana. The Company has been named operator, holds a 30% interest, and has commenced work towards declaring commerciality on the three previously-discovered fields within the next nine months. Kenya The Company continues its progress in Kenya. The 2D seismic acquired in March 2014 on offshore blocks L27 and L28 has been processed, and CAMAC Energy has commenced the interpretation. For onshore blocks L1B and L16, the 2D seismic acquisition has commenced in L1B, and the acquisition of 2D seismic is expected to be completed in both blocks over the next several months. At such time, the Company will have completed 2D seismic acquisitions covering both offshore blocks, and both onshore blocks. These four blocks cover a total of nine million acres. CAMAC Energy is the operator, and owns a 100% interest. A regional geological and geophysical study on the L27 and L28 offshore blocks by Robertson Research is also ongoing and expected to be completed in mid-2015. Gambia The Company completed a regional geology and geophysical study of offshore blocks A2 and A5. CAMAC Energy’s next step is to acquire 3D seismic over the most promising areas. CAMAC Energy is the operator, and owns a 100% interest. Results of Operations For the third quarter of 2014, revenues were $19.0 million, on average net daily production of approximately 800 barrels of oil, net of royalties. Revenue on a per barrel basis was $100.85. The Company reported a net loss of $42.2 million for the third quarter of 2014, or $0.03 per basic and diluted share. Cash and cash equivalents at September 30, 2014 was $54.3 million. Conference Call CAMAC Energy will host a conference call on Tuesday, November 11, 2014 at 10 a.m. CT (11 a.m. ET) to discuss third quarter 2014 results, current operations and the Company’s outlook for the remainder of 2014. The dial-in number is 877-317-6789 in the United States or 1-412-317-6789 internationally. To access the live audio webcast, please visit the “Investors” section of the Company’s website at www.camacenergy.com. About CAMAC Energy CAMAC Energy is an independent oil and gas exploration and production company focused on energy resources in sub-Saharan Africa. Its asset portfolio consists of nine licenses across four countries covering an area of 43,000 square kilometers, including current production and other exploration projects offshore Nigeria, as well as exploration licenses offshore Ghana, Kenya, and Gambia, and onshore Kenya. CAMAC Energy is headquartered in Houston, Texas. For more information about CAMAC Energy, please visit www.camacenergy.com. 2 Resource Estimates This press release refers to prospective resources, including recoverable resources and resources in place. The Securities and Exchange Commission (“SEC”) permits oil and gas companies, in their filings with the SEC, to disclose only “reserves,” as that term is defined under SEC rules. Prospective resources are those quantities of petroleum estimated, as at a given date, to be potentially recoverable from undiscovered accumulations by application of future development projects. Prospective resources have both an associated chance of discovery and a chance of development. Investors should not assume there will be any discovery associated with prospective resources, or that any discovery will be economically drillable or ever be upgraded into reserves. Forward-Looking Statements This news release contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical fact, concerning activities, e vents or developments that the C ompany expects, believes or anticipates will or may occur in the future are forward-looking statements . Although the C ompany believes the expectations reflected in these forward-looking statements are reasonable, they involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect. The C ompany’s actual results could differ materially from those anticipated or implied in these forward-looking statements due to a var iety of factors, including the C ompany’s ability to successfully finance, drill and develop the prospects identified in this release and risk s and other risk factors discuss ed in the C ompany’s periodic reports filed with the Securities and Exchange Commission. All forward-looking statements are expressly qualified in their entirety by this cautionary statement. You should not place undue reliance on forward-looking statements, which speak only as of their respective dates. The C ompany undertakes no duty to update these forward-looking statements. Source: CAMAC Energy Inc. Investors: Christopher D. Heath Director, Corporate Finance and Investor Relations 713-797-2945 chris.heath@camacenergy.com Media: Lionel C. McBee Manager, Corporate Communications 713-797-2960 lionel.mcbee@camacenergy.com 3 CAMAC ENERGY INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Oil and gas revenue $ Operating costs and expenses: Production costs Exploratory expenses Depreciation, depletion and amortization General and administrative expenses Total operating costs and expenses Operating loss ) Other income (expense): Interest expense ) Other, net 94 - - Total other income (expense) Loss before income taxes ) Income tax expense - Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted 4 CAMAC ENERGY INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Crude oil inventory Prepaids and other current assets Total current assets Property, plant and equipment: Oil and gas properties (successful efforts method of accounting), net Other property, plant and equipment, net Total property, plant and equipment, net Other non-current assets 52 Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Asset retirement obligations Promissory note - related party Total current liabilities Convertible subordinated note - related party - Term loan facility - Asset retirement obligations Other long-term liabilities 81 67 Total liabilities Commitments and contingencies Equity: Preferred stock $0.001 par value - 50,000,000 shares authorized; none issued and outstanding at September 30, 2014 and December 31, 2013 - - Common stock $0.001 par value - 2,500,000,000 shares authorized; 1,261,763,853 and 382,362,236 shares outstanding as of September 30, 2014 and December 31, 2013 Paid-in capital Accumulated deficit ) ) Total equity Total liabilities and equity $ $ 5 CAMAC ENERGY INC. CONSOLIDATED STATEMENTS OF CASH FLOW S (Unaudited) (In thousands) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation, depletion and amortization Asset retirement obligation accretion Share based compensation Related party liability offset ) - Other 21 3 Change in operating assets and liabilities: (Increase) decrease in accounts receivable ) ) Decrease (increase) in inventories (Increase) decrease in other current assets ) Increase (decrease) in accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities Capital expenditures ) ) Allied transaction ) - Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from the issuance of common stock - Proceeds from exercise of stock option - Proceeds from term loan facility - Proceeds from promissory note - related party, net Debt costs ) - Allied transaction adjustments ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest, net $ 8 $ 26 Supplemental disclosure of non-cash investing and financing activities: Related party liability offset $ $ - Related party accounts payable settled with note payable - related party $ - $ 6
